DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 25, 27, 30-35, and 38-42 are pending (claim set as filed on 03/23/2021).
		
Priority
	This application is a 371 of PCT/KR17/08652 filed on 08/09/2017, which has foreign priority applications to KR 10-2017-0103680, KR 10-2017-0085020, and KR 10-2017-0100459, with an earliest filing date of 08/16/2016.

Withdrawal of Rejections
The response and amendments filed on 03/23/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The previously applied §102(a)(2) anticipation rejection over Kim (U.S. Patent no. 10,406,184 B2) has been withdrawn necessitated by Applicant’s statement of an exception under §102(b)(2)(C) and thereby, Kim is a commonly owned disclosure and is not prior art. 

The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 27, 30-31, 33-39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gho (KR 2011-0025603 A – cited by the ISA and in the IDS filed on 05/23/2019: citations are being made to the English equivalent publication EP 2484752 B1) in view of Putnam (US 2015/0056246 A1) – all previously cited references.
Gho’s general disclosure relates to gram-positive bacteria-derived extracellular vesicle (EV), and the uses thereof in a disease animal model, a method for screening a drug candidate, a vaccine, and a method for diagnosing a pathogenic factor of a disease (see abstract & ¶ [0001]).
Regarding claims 25, 34, and 42, Gho teaches a method for prophylaxis or treatment of a disease animal comprising administering bacteria-derived extracellular vesicles to a disease animal (see ¶ [0010]-[0013]). Gho discloses that the gram-positive bacteria includes Lactobacillus from a small genus (see ¶ [0018], [0065], [0070], and MPEP 2131.02(III)). Gho 
Regarding claims 27, 35, and 42, Gho further teaches that the disease may be a systemic disease including a cranial nerve disease such as dementia, neurodegenerative diseases, and depression (see ¶ [0031], [0050]).
Regarding claims 30 and 38, Gho teaches the extracellular vesicles that are found to be spherical on an electron microscope and to range in size from 10 to 100 nm (see ¶ [0075]-[0076]).
Regarding claims 31 and 39, Gho teaches a method for preparing Gram-positive bacteria-derived extracellular vesicles; comprises centrifuging a culture of Gram-positive bacteria to give a supernatant; and filtering the supernatant (see ¶ [0025]-[0028]).
Regarding claims 33 and 41, Gho teaches the extracellular vesicles are ones that form spontaneously or are artificially formed (see ¶ [0024]).
However, Gho does not teach: wherein the vesicles are derived from Lactobacillus plantarum and/or Lactobacillus casei (claims 25, 34, and 42’s limitations).
Putnam discloses the probiotic-derived vesicle may be isolated from any known probiotic cell in the art including Lactobacillus casei or Lactobacillus plantarum (see ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute vesicles derived from L. plantarum or L. casei such as taught by Putnam in the method of Gho. The ordinary artisan would have been motivated to do so is because Putnam suggests that probiotic-derived vesicle could be isolated from the Lactobacillus species of casei and plantarum as they are obvious variants of one another. Hence, the substitution is no more than the predictable use of prior art elements .

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gho in view of Putnam as applied to claims 25, 27, 30-31, 33-39, and 41-42 above, and in further view of Kim (KR 10-2011-0082481 A – cited in the IDS filed on 05/23/2019: machine translation provided) – all references previously provided.
The teachings of Gho and Putnam are taught above.
However, the references of Gho and Putnam do not teach: wherein the vesicles are isolated from food produced by Lactobacillus (claims 32 and 40).
Kim’s general disclosure relates to a composition for the treatment or prevention of inflammatory diseases and cancer containing extracellular vesicles isolated from fermented foods as an active ingredient (see ¶ [0001], [0008]). Kim discloses the composition of the present invention may be a pharmaceutical composition, a food composition (see ¶ [0016]). The method may include the following steps: separating the extracellular vesicles from the fermented food and culturing the separated extracellular vesicles by treating the cells (see ¶ [0020]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the extracellular vesicles from Lactobacillus fermented food such as taught by Kim in the method of Gho. The ordinary artisan would have been motivated to do so is because the isolation of vesicles from fermented food is considered to be a 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 03/23/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the obviousness prior art combinations of record. 
In response to Applicant’s argument that Gho and Putnam “	do not teach or suggest and do not provide any motivation or reasonable expectation of success in arriving at the claimed compositions comprising specific vesicles specifically derived from Lactobacillus plantarum, Lactobacillus casei, or a combination thereof that are effective in the prevention, improvement, or treatment of mental disorders”, this argument is not persuasive because the MPEP at 2141(III) states that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art”. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. For the explanation reasons of record and reiterated herein for clarity, the primary reference of 

Maintained Rejections
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 27, 30-35, and 38-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2, 6-7, and 9 (claim set as filed on 01/21/2021) of co-pending Application no. 16/782,288. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending ‘288 are the narrower set of claims that anticipates the broader instant claims.
Co-pending ‘288 teaches a method comprising administering a pharmaceutical or food composition comprising an effective amount of an extracellular vesicle derived from 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25, 27, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,406,184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘184 anticipates the instant claims. ‘184 teaches a method of treating an inflammatory disease comprising: administering a pharmaceutical composition comprising an active ingredient of Lactobacillus plantarum derived extracellular vesicles to a subject in need thereof, wherein the composition does not contain the cells of Lactobacillus plantarum, and the inflammatory disease is selected from the group consisting of atopic dermatitis, chronic rhinitis, chronic rhino-sinusitis, asthma, chronic obstructive pulmonary disease (COPD), and sepsis (see claim 1). 

Examiner’s Response to Arguments
In response to “Applicants respectfully request that this [these] rejection(s) be held in abeyance until such a time as claims in the instant application are deemed allowable”, the double patenting rejections will be maintained in light of Applicant’s request to be held in abeyance.

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653